DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 12/04/2019 and 02/26/2020 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-10 recites the limitation "the inner resin sheets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “a resin forming the outermost resin sheet has a glass transition temperature of 130 C or higher”. The scope of claim 13 is confusing given that it is not clear if a resin refers to polycarbonate resin A or a resin different than polycarbonate resin A.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (J P2015104910 A cited in IDS). It is noted that the disclosures of Takeshi et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-7, 10 and 11, Takeshi et al. disclose a polycarbonate resin laminate (resin laminate) comprising a surface layer A (outermost layer) and a resin layer B (inner resin sheet) (see Abstract). The surface layer A comprises a polycarbonate resin (a) and a polycarbonate resin (b) different from the polycarbonate resin (a) (see Abstract). The mass ratio of the polycarbonate resin (a) to the polycarbonate resin (b) is in the range of 45:55 to 70:30 (see page 1, paragraph 7). The viscosity average molecular weight (Mv) of the polycarbonate resins (a) and (b) is 35,000 or less (see pages 5-6, bridging paragraph). The thickness of the surface layer A is 40 to 200 microns (see page 5, paragraph 8).
The resin layer B comprises polycarbonate resin composition having viscosity average molecular weight of 27,000 or more (see Abstract). The thickness of the resin laminate is 0.2 to 2 mm, i.e. 200 to 2000 microns (see page 5, paragraph 7). Given that the thickness of the resin laminate is 200 to 2000 microns and given that the thickness of the surface layer A is 40 to 200 microns, the thickness of the resin layer B can be 160 to 1800 microns (160 = 200-40 and 1800 = 2000-200).
In light of the overlap between the claimed resin laminate and that disclosed by Takeshi et al., it would have been obvious to one of ordinary skill in the art to use a resin laminate that is both disclosed by Takeshi et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claim 12, Takeshi et al. disclose the resin laminate as set forth above. The resin laminate comprises surface layer A and resin layer B. Further, Takeshi et al. disclose the surface layer provides hardness and color tone (see page 2, paragraph 3). Takeshi et al. do not 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide additional surface layer A on resin layer B (i.e. surface layer A on both sides of the resin layer B) to further improve hardness and colortone. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing additional surface layer A on resin layer B (i.e. surface layer A on both sides of the resin layer B) would have achieved expected results such as further improve hardness and colortone. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960).
Accordingly, Takeshi et al. disclose the resin laminate comprising the surface layer A (outermost resin sheet), the resin layer B (inner resin sheet) and the surface layer A (outermost resin sheet).

Regarding claim 13, Takeshi et al. disclose the resin laminate as set forth above. Takeshi et al. do not disclose a resin forming the outermost resin sheet has a glass transition temperature of 130 or higher. However, given that polycarbonate resin (a) and polycarbonate resin (b) of Takeshi et al. have a viscosity average molecular weight identical to that presently claimed, it is inherent or obvious that the resin forming the outermost resin sheet has a glass transition temperature of 130 or higher.

Claims 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (JP 2015104910 A cited in IDS) as applied to claim 1 above, further in view of Sakagami et al. (JP 2010194757 A cited in IDS). It is noted that the disclosures of Sakagami et al. are based on a machine translation of the reference which is included in this action.

Regarding claim 8, Takeshi et al. disclose the resin laminate as set forth above. Takeshi et al. do not disclose the inner resin sheet is a laser marking layer.
Sakagami et al. disclose a multilayer sheet 1 comprising skin layer 3a, core layer 3b and skin layer 3a, wherein the skin layers 3a are the outermost layers made of polycarbonate resin and the core layer comprises polycarbonate resin (see Abstract). The core layer comprises a laser light energy absorbing material that provides excellent laser color ability when laser-marked, the contrast between the fabric color and the printed part is increased, and clear characters, symbols, and images can be obtained (see page 5, paragraph 7).
In light of motivation for core layer comprising polycarbonate resin and laser light energy absorbing material disclosed by Sakagami et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to add laser light energy absorbing material to the resin layer B (inner layer or core layer) in Takeshi et al. in order to provide color ability when laser-marked, the contrast between the fabric color and the printed part is increased, and clear characters, symbols, and images can be obtained, and thereby arrive at the claimed invention.
Regarding claim 9, Takeshi et al. disclose the resin laminate as set forth above. Takeshi et al. do not disclose the inner resin sheet is a white core layer.
Sakagami et al. disclose a multilayer sheet 1 comprising skin layer 3a, core layer 3b and skin layer 3a, wherein the skin layers 3a are the outermost layers made of polycarbonate resin and the core layer comprises polycarbonate resin (see Abstract). The core layer comprises a laser light energy absorbing material that provides excellent laser color ability when laser-marked, the contrast between the fabric color and the printed part is increased, and clear characters, symbols, and images can be obtained (see page 5, paragraph 7). The laser light energy absorbing material can be metal oxide such as titanium oxide, i.e. white pigment (see 
In light of motivation for core layer comprising polycarbonate resin and laser light energy absorbing material such as titanium oxide disclosed by Sakagami et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to add laser light energy absorbing material such as titanium oxide to the resin layer B (inner layer or core layer) in Takeshi et al. in order to provide color ability when laser-marked, the contrast between the fabric color and the printed part is increased, and clear characters, symbols, and images can be obtained, and thereby arrive at the claimed invention. Accordingly, the resin layer B comprising titanium oxide (white pigment) is white core layer.

Regarding claim 14, Takeshi et al. disclose the resin laminate as set forth above. Takeshi et al. do not disclose a security card or ID card which comprises the resin laminate.
Sakagami et al. disclose a multilayer sheet 1 comprising skin layer 3a, core layer 3b and skin layer 3a, wherein the skin layers 3a are the outermost layers made of polycarbonate resin and the core layer comprises polycarbonate resin (see Abstract). The multilayer sheet is used for an electronic passport laminate sheet (security card or ID card) (see page 12, paragraph 3).
Therefore, as taught by Sakagami et al., it would have been obvious to one of the ordinary skills in the art to use resin laminate comprising outermost layers made of polycarbonate and inner resin sheet made of polycarbonate of Takeshi for an electronic passport laminate sheet (security card or ID card), and thereby arrive at the claimed invention.





Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herslow (US 2006/0251869 A1) disclose a multilayered document comprising an outermost layer 12a comprising polycarbonate, white core layer 10 comprising polycarbonate and an outermost layer 12b comprising polycarbonate (see Figure 2 and paragraphs 0001, 0032, 0036).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787